I reluctantly concur in the result. This case suggests to me that the courts by appropriate rule should provide where the closing address of counsel is reported in full that exceptions at its close to objectionable remarks should be deemed seasonably taken. The established rule is adapted to trials where the addresses are not taken down by the reporter. Anyone with experience in trial work knows that repeated interruptions of a closing address are extremely prejudicial to the objecting lawyer. In the interest of fair trials, he should not be required to object until the close of an address which is being reported and about the tenor of which there can be no dispute. Another objection to the present rule is that in its practical workings it goes too far in relieving the presiding judge from keeping counsel within proper limits.